Roberts, J.
The petition contains a venue, and identifies the county of defendant’s residence, by referring to it, and alleging it to be in the county first aforesaid. The judgment, by default, was arrested on this account, and the petition amended, upon leave of court; and the cause being called, when it was regularly reached, as it may be presumed, and there being no answer filed, a judgment by default was rendered. We see no error in this last action of the court. The plaintiff in error complains, that he had no notice of this action of the court. He has not shown a state of facts on the record, which entitled him to any further notice. The amendment of the petition was hardly necessary; but if held necessary, it was merely a clerical amendment, by which the meaning of the pleader, already clear enough, should be made clear, beyond misapprehension. Judgment affirmed with damages.
Affirmed with damages.